FILE COPY




                           Fourth Court of Appeals
                                 San Antonio, Texas
                                      December 6, 2022

                                     No. 04-22-00368-CV

                                    IN RE L.A.S., a Child

                  From the 131st Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019EM500341
                          Honorable Laura Salinas, Judge Presiding


                                       ORDER
       Appellant’s brief was due on November 28, 2022. However, appellant has filed an
unopposed motion requesting an extension of time to file the appellant’s brief and a motion for
leave to file his brief late. Appellant filed his brief on December 1, 2022. The motions are
GRANTED.

                                                   _________________________________
                                                   Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of December, 2022.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court